     Case 2:20-cv-00634-KJM-KJN Document 34 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RUDOLPH ANTHONY DUBORD, IV,                        No. 2:20-cv-634-KJM-KJN
12                      Plaintiff,                      ORDER
13           v.                                         (ECF Nos. 22, 27, 33.)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17           On June 29, 2021 the magistrate judge filed amended findings and recommendations

18   (ECF No. 33), which were served on the parties. The parties filed objections to the original

19   findings and recommendations (ECF Nos. 30-31) and the court has considered them. Further, the

20   magistrate judge instructed the parties to notify the court if either had additional objections to the

21   June 29 findings and recommendations (see ECF No. 33 at 19), no party filed objections.

22           The court presumes that any findings of fact are correct. See Orand v. United States,

23   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

24   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

25   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

26   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

27   supported by the record and by the proper analysis.

28   /////
                                                       1
     Case 2:20-cv-00634-KJM-KJN Document 34 Filed 09/21/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The amended findings and recommendations (ECF No. 33) are ADOPTED IN FULL;
 3         2. Plaintiff’s motion for summary judgment (ECF No. 22) is DENIED;
 4         3. The Commissioner’s cross-motion (ECF No. 27) is GRANTED;
 5         4. The final decision of the Commissioner is AFFIRMED; and
 6         5. The Clerk of Court is directed to issue judgment in the Commissioner’s favor and
 7            CLOSE this case.
 8   DATED: September 21, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
